Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement on Form S-8 of Recovery Energy, Inc. of our reports dated March 29, 2012, relating to our audits of the consolidated financial statements and internal control over financial reporting, which appear in the Annual Report on Form 10-K of Recovery Energy, Inc. for the year ended December 31, 2011. Our report dated March 29, 2012, on the effectiveness of internal control over financial reporting as of December 31, 2011, expressed an opinion that Recovery Energy, Inc. had not maintained effective internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. /s/Hein & Associates LLP Hein & Associates LLP Denver, Colorado November 20, 2012
